Case 6:14-cr-60033-SOH Document 149              Filed 04/24/20 Page 1 of 2 PageID #: 771



                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              HOT SPRINGS DIVISION

UNITED STATES OF AMERICA                                                          PLAINTIFF

v.                                    Case No. 6:14-cr-60033-004

WILLIAM JACOB PARKER                                                            DEFENDANT



                                          ORDER

       BEFORE the Court is the Motion to Withdraw Motion for Compassionate Release filed

herein by Defendant WILLIAM JABOB PARKER. ECF NO. 147. Defendant indicates he

desires to withdraw his prior Motion (ECF No. 143) and pursue administrative remedies prior to

seeking release from this Court. The instant Motion has been referred to the undersigned for

decision. ECF No. 148.

       Defendant is before the Court as a result of a Petition to Revoke his Supervised Release.

ECF Nos. 128, 137 and 138. He is custody pending a final hearing based on an Order issued by

this Court (ECF No. 142) and has not yet requested a detention hearing pursuant to FED.R.CRIM.P.

32.1(a)(6) and 18 U.S.C. § 3143(a)(1). As such there are no “administrative remedies” to pursue.

The Court find the Motion to Withdraw Motion for Compassionate Release should be DENIED

and the Motion for Compassionate Release should be construed as a motion for detention hearing.

       IT IS ORDERED as follows:

       1.   Defendant’s Motion to Withdraw Motion for Compassionate Release (ECF No. 147)

            is DENIED. His Motion for Compassionate Release is construed as a Motion for

            Detention Hearing.
Case 6:14-cr-60033-SOH Document 149                Filed 04/24/20 Page 2 of 2 PageID #: 772



     2.   Defendant shall file a Supplemental Motion for Release pursuant to FED.R.CRIM.P.

          32.1(a)(6) and 18 U.S.C. § 3143(a)(1). This Supplement Motion must demonstrate

          “clear and convincing evidence that ... [he] is not likely to flee or pose a danger to the

          safety of any other person or the community if released.” See 18 U.S.C. § 3143(a)(1).

          The Supplemental Motion shall be filed on or before May 1, 2020.

     3. As previously ORDERED (ECF No. 146), the Government shall respond to the

          Motion and any Supplemental Motion for Release on or before May 7, 2020. This

          Response shall address specifically whether Defendant, pending final hearing in

          supervised release proceeding, is entitled to release pursuant to FED.R.CRIM.P.

          32.1(a)(6) and 18 U.S.C. § 3143(a)(1).

     4. The Court, after reviewing the Supplemental Motion and Government’s Response shall

          determine whether Defendant is eligible for release and whether a hearing is necessary.

          Any hearing will be set by subsequent order of this Court.

     SIGNED this 24th day of April 2020.




                                                     /s/Barry A. Bryant
                                                     HON. BARRY A. BRYANT
                                                     U.S. MAGISTRATE JUDGE
